             Case 1:21-cv-00810-PKC Document 15
                                             14 Filed 03/04/21 Page 1 of 1


                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York

                                                          86 Chambers Street
                                                          New York, NY 10007

                                                          March 4, 2021
   By ECF
   The Honorable P. Kevin Castel
   United States District Judge
   Southern District of New York
   Daniel Patrick Moynihan U.S. Courthouse
   500 Pearl Street
   New York, New York 10007
          Re:     Rochel Kaufman v. United States of America, No. 21 Civ. 810 (PKC) (S.D.N.Y.)
   Dear Judge Castel:
            This Office represents the United States of America in the above-referenced medical
   malpractice action brought by Plaintiff Rochel Kaufman pursuant to the Federal Tort Claims Act.
   I write respectfully to request an adjournment of the parties’ March 25, 2021 initial pretrial
   conference and the corresponding deadline to submit a proposed case management plan and joint
   letter to the Court. This is the United States’ first request for an adjournment of the initial pretrial
   conference. Plaintiff consents to this request. The parties propose any date during the week of
   April 26 or May 3, or any other time convenient to the Court, as alternative dates to hold the
   conference.
            Plaintiff filed this lawsuit on January 29, 2021, and the United States was served on
   February 22, 2021. Pursuant to Federal Rule of Civil Procedure 12(a)(2), the United States has
   until April 23, 2021 to answer or otherwise respond to the complaint. The United States
   respectfully submits that the interest of efficient case management would be served by adjourning
   the initial pretrial conference until after the United States has responded to the complaint.
          I thank the Court for its consideration of this request.

                                                         Respectfully,
Initial pretrial conference adjourned
from March 25, 2021 to May 6, 2021        AUDREY STRAUSS
at 10:30 a.m. The conference will         United States Attorney for the
proceed telephonically.                   Southern District of New York
Dial-In No.: 1-888-363-4749,
                                      By: /s/ Ilan Stein
Access Code: 3667981.
                                          ILAN STEIN
SO ORDERED.                               Assistant United States Attorney
Dated: 3/4/2021                           86 Chambers Street, Third Floor
                                                         New York, New York 10007
                                                         Tel.: (212) 637-2525
                                                         Email: Ilan.Stein@usdoj.gov
